              Case 18-34728 Document 24 Filed in TXSB on 11/28/18 Page 1 of 3



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION


IN RE:                                                      §
                                                            §
AMERICAN GREEN TECHNOLOGY INC.,1                            §      Case No. 18-34728-H4-11
                                                            §      Chapter 11
                                                            §
       DEBTOR.                                              §
                          NOTICE OF NON-CONSENT TO UNAUTHORIZED USE
                       OF CASH COLLATERAL OR DISPOSITION OF COLLATERAL

            PLEASE TAKE NOTICE THAT Ushio America, Inc. (“Ushio”), the holder of secured

   claims against American Green Technology Inc. (the “Debtor”) does not consent to the Debtor's

   use of Ushio’s Cash Collateral2, or to the disposition of any of Ushio collateral held by the estate,

   absent an order from this Court, and/or pursuant to a budget approved by Ushio and a written and

   signed agreement between Ushio and the Debtor.

            PLEASE TAKE FURTHER NOTICE THAT, prior to August 28, 2018, the date on

   which an involuntary petition for relief was filed against the Debtor under chapter 11 of the

   Bankruptcy Code (the “Petition Date”), Ushio extended certain financial accommodations to

   the Debtor pursuant to certain loan documents (the “Loan Documents”)3. Ushio is the current

   owner and holder of the beneficial interests in and under the Loan Documents and the
   indebtedness due and owing thereunder.

            PLEASE TAKE FURTHER NOTICE THAT, as of the Petition Date, Ushio had

   claims against the Debtor pursuant to the Loan Documents and secured by, among other things,

   valid and perfected liens and security interests (collectively, “Ushio’s Liens”) in, and on,

   substantially all of the Debtor’s assets and any rights appurtenant thereto, pursuant to, without

   1
     EIN: xx-xxx6424
   2
     As defined in Section 363(a) of the Bankruptcy Code. All references to the “Bankruptcy Code” appearing herein
   shall mean Title 11 of the U.S. Code. All references to the “Bankruptcy Rules” appearing herein shall mean the
   Federal Rules of Bankruptcy Procedure.
   3
     On October 2, 2018 this Court entered the Order for Relief in an Involuntary Case [Docket No. 17], granting the
   relief sought in the involuntary petition filed against the Debtor.



                                                         -1-
   88753-00007/3103827.2
           Case 18-34728 Document 24 Filed in TXSB on 11/28/18 Page 2 of 3




limitation, Section 552(b) of the Bankruptcy Code, including Cash Collateral (collectively, the

“Collateral”).

         PLEASE TAKE FURTHER NOTICE THAT, the Debtor has not filed a motion

seeking permission, and has not obtained permission from either Ushio or this Court, to use Cash

Collateral pursuant to Section 363(c)(2) of the Bankruptcy Code or Bankruptcy Rule 4001(b)(1).

Until Ushio’s secured claims under the Loan Documents have been fully satisfied, the Debtor’s

use of Ushio’s Cash Collateral is prohibited absent an order from this Court or Ushio’s consent.

Because the Debtor has not received authorization from this Court to incur post-petition
financing or to use Cash Collateral, Ushio believes that its Cash Collateral: (a) (based upon

representations by the Debtor) is being used and/or disposed of without its permission; and, (b) is

in danger of diminution. Ushio reserves all rights under the Bankruptcy Code, the Bankruptcy

Rules, the Loan Documents, and applicable law with respect to adequate protection for any

unauthorized postpetition use or disposition of Collateral or Cash Collateral by the Debtor, as

well as for any resulting diminution in value of Ushio’s Collateral and/or Cash Collateral to date,

and a full accounting of the same.


Dated November 28, 2018                          Respectfully submitted,

                                                 /s/ John J. Sparacino_______________
                                                 John J. Sparacino
                                                 Texas State Bar Number 18873700
                                                 Vorys, Sater, Seymour and Pease LLP
                                                 700 Louisiana Street, Suite 4100
                                                 Houston, TX 77022
                                                 Tel:     713.588.7038
                                                 Fax:     713.588.7080
                                                 Email: JJSparacino@Vorys.com


                                                 Attorney for Ushio America, Inc.




                                               -2-
88753-00007/3103827.2
           Case 18-34728 Document 24 Filed in TXSB on 11/28/18 Page 3 of 3




                                CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing pleading was served by

electronic mail via the Court’s ECF system to all parties authorized to receive electronic notice

in this case on November 28, 2018.


                                                    /s/ John J. Sparacino_______________
                                                    John J. Sparacino




                                              -3-
88753-00007/3103827.2
